Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jolly et al. (US 2021/0103626 A1), the cited portions of which are supported by provisional application No. 62/909,720, in view of Galuten (US 2018/0239832 A1) and in view of Bradley et al. (US 2019/0082224 A1).

Regarding claim 1, 15 and 19, Jolly discloses a system for determining at least one of a factual truth measure and a bias of media content comprising:
(a) a factual bias database accessible by a computing device that includes a media set of media sources (See Fig 11 [0205-0206], [0200] one or more new sources, corpus of news sources);
(b) said computing device including a display associated therewith (See [0033-0034] display a newsfeed on user device);
 (d) said computing device determining a source of each of said plurality of media contents (See [0089-0090] and Figs 2a, 2b, and 2c each of the news source items coming from an identifies source);
 (f) said computing device rendering a plurality of indicators, each of which is associated with a corresponding one of said plurality of media contents, indicating at least one of a factual truth measure and a bias of respective said media contents (See Fig 2a, 2b, and 2C [0089-0090] displaying bias indicators for corresponding news articles and their respective sources).
Jolly does not explicitly disclose:
and a factual set of factual ratings, where each of said media sources of said media set includes an associated said factual rating of said factual set;
(e) said computing device determining an associated said factual rating for each of said media contents based upon a respective said source;
Galuten discloses that it was known to set a factual rating for media sources and to assign a factual rating for display based on a respective source (See [0035] indications of false statements, See [0036] media outlet reliability score, see [0041] scoring and providing visual indicators of level of falsity or truth).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jolly with the known methods of Galuten predictably resulting in a factual set of factual ratings, where each of said media sources of said media set includes an associated said factual rating of said factual set; (e) said computing device determining an associated said factual rating for each of said media contents based upon a respective said source by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing additional information for users to understand the truthfulness of a media item as suggested by Galuten.

	Jolly does not explicitly disclose: (c) said computing device receiving a plurality of media contents which are simultaneously rendered on said display.
Bradley discloses that it was known for a computing device to receive a plurality of media contents which are simultaneously rendered on said display (See Fig 11 and [0125-0126] a webpage may include a plurality of content displaying corresponding associated political bias);
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jolly further with the known methods of Jolly predictably resulting in Bradley by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing users with a variety of content options for selection simultaneously as suggested by Bradley.


Regarding claim 5, Jolly Galuten Bradley further discloses the system of claim 1 wherein said plurality of media contents are rendered as a newsfeed (See Jolly [0081] providing users a summary).

Regarding claim 6, Jolly Galuten Bradley further disclose the system of claim 1 wherein said plurality of media contents are rendered as a website (See Bradley Fig 11 and [0109]).

Regarding claim 9, Jolly Galuten and Bradley further disclose the system of claim 1 wherein said indicator includes (1) left wing, (2) leaning left wing, (3) centrist, (4) leaning right wing, and (5) right wing indicating a respective said factual rating (See Jolly Fig 2A-2C and Fig 4).

Regarding claim 10, Jolly Galuten and Bradley further disclose the system of claim 1 wherein said indicator includes different colors indicating said factual rating (See Galuten [0041], Bradley Fig 11 and [0121]).

Regarding claim 11, Jolly Galuten and Bradley further disclose the system of claim 1 wherein said plurality of media contents are rendered as an electronic program guide or application presenting content or content summary to a user (See Jolly Fig 2A-2C).

Regarding claim 12, Jolly Galuten and Bradley further disclose the system of claim 1 wherein a plurality of said factual bias databases 1s accessible to said computing device (See Fig 2 and Fig 3 [0056-0058]).

Regarding claim 13, Jolly Galuten and Bradley further disclose the system of claim 12 wherein said computing device selects which of said factual bias databases to use based upon a user selection or a default selection (See Galuten [0022]).

Regarding claim 14, Jolly Galuten and Bradley further disclose the system of claim 13 wherein each of said factual bias databases are accessed through the Internet (See Bradley Fig 1 and [0027] [0034] [0041]).

Regarding claim 16, Jolly Galuten and Bradley further disclose the system of claim 15 wherein said computing device is a server (See Bradley Fig 1 and [0027] [0034] [0041]).

Regarding claim 17, Jolly Galuten and Bradley further disclose the system of claim 15 wherein said display and said computing device are remote from one another (See Bradley Fig 1 and [0027] [0034] [0041]).

	
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jolly et al. (US 2021/0103626 A1), the cited portions of which are supported by provisional application No. 62/909,720, in view of Galuten (US 2018/0239832 A1) and in view of Bradley et al. (US 2019/0082224 A1) and further in view of Littlejohn et al. (US 2015/0019465).

Regarding claim 2 and 3, Jolly, Galuten, and Bradley the system of claim 1 but do not explicitly disclose wherein said factual bias database is included in said computing device or where said factual bias database is accessible through a network external to said computing device.
Littlejohn discloses that it was known for a media receiver to access internal or through a network external databases (See [0078]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jolly further with the known methods of Littlejohn predictably resulting in wherein said factual bias database is included in said computing device or where said factual bias database is accessible through a network external to said computing device by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of arranging the database locally or externally as best suited to the business needs of the system.

	
Claims 4, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jolly et al. (US 2021/0103626 A1), the cited portions of which are supported by provisional application No. 62/909,720, in view of Galuten (US 2018/0239832 A1) and in view of Bradley et al. (US 2019/0082224 A1) and further in view of Xiong et al. (US 2013/0262575 A1).

Regarding claim 4, Jolly Galuten and Bradley further disclose the system of claim 1 but do not explicitly disclose wherein said plurality of media contents are obtained from a network-based media server.
Xiong discloses that it was known for a plurality of media contents to be obtained from a network-based media server (See Fig 1 and [0044] [0066]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jolly with the known methods of Xiong predictably resulting in a plurality of media contents are obtained from a network-based media server by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of accessing a variety of content across a network system.

	
Regarding claim 7, Jolly Galuten and Bradley disclose the system of claim 1 wherein said source is based upon a uniform resource identifier.
Xiong discloses that it was known for a source to be based on a uniform resource identifier (See Fig 1 and [0044] [0066]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jolly with the known methods of Xiong predictably resulting in a source is based upon a uniform resource identifier by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of accessing a variety of content across a network system.

Regarding claim 8, Jolly Galuten and Bradley disclose the system of claim 1 wherein said source is based upon a uniform resource locator.
Xiong discloses that it was known for a source is based upon a uniform resource locator (See Fig 1 and [0044] [0066]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jolly with the known methods of Xiong predictably resulting in a source is based upon a uniform resource locator server by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of accessing a variety of content across a network system.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425